DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 24th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 6, 8-11, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication No. 2015/0355845 -- "Lee") in view of Bux et al. (US Publication No. 2013/0138912 -- "Bux").

Regarding claim 1, Lee teaches A memory device comprising: a plurality of memory blocks; (Lee paragraph [0045], FIG. 4 is a block diagram illustrating a flash memory being used in the inventive concept. The memory device 1100 of FIG. 4 illustrates a three dimensional flash memory. The memory device 1100 includes a three dimensional memory cell array 1110, a data input/output circuit 1120, an address decoder 1130, a page buffer circuit 1150 and control logic 1140. The three dimensional memory cell array 1110 includes a buffer region 1110 and a main region 1112. The three dimensional memory cell array 1110 includes a plurality of memory blocks BLK1˜BLKz. Each of the buffer and main regions 1111 and 1112 can be constituted by a plurality of memory blocks) a read count storage configured to store read count information including a read count of each of the plurality of memory blocks; and (Lee paragraph [0066], FIG. 11 is a flowchart for explaining an operation relation between a read reclaim setting and a counting unit when power is supplied according to embodiments of the inventive concept. If power-on of a memory system is performed in step S1110, the memory controller 1200 performs a step S1112 regardless of a counting value of the counting unit 1250. The step S1112 is a step of setting a read reclaim to an enable state. After the step S1112 is performed, the memory controller 1200 checks whether a write command is first received in step S114. If a write command is first received in step S114, a read counter is reset and activated in step S1116. That is, activation of a read counter in the step S1116 means that the counting unit 1250 enters a counting enable state. In step S1118, the counting unit 1250 begins to count the number of consecutive read commands. In step S1120, a read claim is executed according to a read counting value. The read reclaim may be performed selectively using methods such as illustrated in FIG. 9 or FIG. 12. A unit for storing read count information can contain a read count value for each of the plurality of memory blocks. Also see Lee paragraph [0035], The counting unit 1250 can increase a counting value for each read command received from the host 1300) a read reclaim processor configured to provide a memory controller with a status read response including a status code representing a priority order of a read reclaim operation on a target block, in response to a status read command received from the memory controller (Lee paragraphs [0038-0039], The counting unit 1250 in the memory controller 1200 and a control unit 1230 of FIG. 2 can function as a partial reclaim manager. In the case that a read command consecutively occurs more than the specific number of times from the host 1300, partial reclaim manager sets an operation mode to a page reclaim enable state during a read operation and then performs a page reclaim during the read operation in case of a page reclaim event. [0039] The memory system 1000 can effectively perform a read reclaim in a repetitive read operation while minimizing or reducing performance degradation in the read operation. In the case that a read operation is continuously repeated without a write operation, the memory system 1000 can also perform a read reclaim during the read operation. When a reclaim with respect to data of memory cells connected to word lines adjacent to a select word line is needed, the memory system 1000 stores data of memory cells connected to a reclaim factor word line and then reclaims the data in a write operation. The read reclaim operation can be performed based on a status determined by the counting unit and memory controller based on the extent of degradation and read commands and error bit levels).
Lee does not teach a status read response including a status code representing a priority order of a read reclaim operation.
However, Bux teaches a status read response including a status code representing a priority order of a read reclaim operation (Bux paragraphs [0055-0056], FIG. 1 illustrates an embodiment of a scheduling scheme according to the first embodiment of the present invention. An adaptive scheduling of user and system related, unit reclaiming related read, write, copy, and erase requests is applied, which results in an improved optimizing performance while meeting system requirements for efficient and properly functioning block reclaiming. In the following it shall again be referred to blocks in the context of a flash based system instead of units. The F-axis denotes the number of free blocks F in the system, die or whichever scale is appropriate. The regions referred to by “OFF” denote regions where block reclaiming requests are not selected by the scheduler, for example, block reclaiming requests are not served and garbage collection is OFF. In these regions, user requests can exclusively be served, for example, selected by the scheduler for execution. The regions referred to by “ON” denote regions where block reclaiming requests are selected by the scheduler, for example, block reclaiming requests are served and garbage collection is “ON”. In these regions, user requests can either not be served, served with lower priority, or with higher priority than the block reclaiming requests. [0055] If the number of free blocks F is equal to or larger than a first threshold T1, no block reclaiming process is performed. If the number of free blocks F changes from >T1 to T1 or <T1, a command for block reclaiming will be issued and the corresponding unit reclaiming requests will be queued in the second queue. Depending on the scheduling scheme used, it will take more or less time until that command is completely processed. For example, the valid pages in a block identified for reclaiming have been copied and the block has been erased. Upon completion of the block reclaiming process including the subsequent updating of the free-blocks counter, the system immediately triggers a new block reclaiming command, if the number of free blocks F is still smaller than T1. Otherwise, no new block reclaiming command is triggered and the system leaves the block reclaiming mode. If the number of free blocks F falls below a second threshold T2 (T2<T1), priorities get reversed, for example, requests for valid-page copies and ensuing erase operations collectively denoted as block reclaiming requests are processed with higher priority than user reads/writes requests also denoted as user requests. The priority reversal forces the block reclaiming process to complete in finite time. Bux contains a status code that can be used to indicate the priority for the read reclaim operation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Bux. Bux teaches having a status or a code for the read reclaim FIG. 1 illustrates an embodiment of a scheduling scheme according to the first embodiment of the present invention. An adaptive scheduling of user and system related, unit reclaiming related read, write, copy, and erase requests is applied, which results in an improved optimizing performance while meeting system requirements for efficient and properly functioning block reclaiming. In the following it shall again be referred to blocks in the context of a flash based system instead of units. The F-axis denotes the number of free blocks F in the system, die or whichever scale is appropriate. The regions referred to by “OFF” denote regions where block reclaiming requests are not selected by the scheduler, for example, block reclaiming requests are not served and garbage collection is OFF. In these regions, user requests can exclusively be served, for example, selected by the scheduler for execution. The regions referred to by “ON” denote regions where block reclaiming requests are selected by the scheduler, for example, block reclaiming requests are served and garbage collection is “ON”. In these regions, user requests can either not be served, served with lower priority, or with higher priority than the block reclaiming requests).

Regarding claim 2, Lee in view of Bux teaches The memory device of claim 1, wherein the target block is a memory block, among the plurality of memory blocks, on which a read operation is performed according to a read command received from the memory controller (Lee paragraphs [0063-0064], In step S928, reclaim information may be stored in a reclaim queue 1232 of FIG. 3. Reclaim information stored in the reclaim queue 1232 can be referred in a next reclaim operation or a subsequent memory operation. In step S930, it is checked whether a read operation is completed and in the case that the read operation is completed, a standby state of waiting for a next command is progressed. Using the read reclaim method described in FIG. 9, a real time data recovery is performed while minimizing or reducing performance degradation. [0064] FIG. 10 is a schematic view for explaining a reclaim operation method for removing a disturb factor according to embodiments of the inventive concept. Referring to FIG. 10, a memory block BLOCK A represents a source block which becomes a reclaim target and a memory block BLOCK B represents a destination block in which deteriorated data is written. A reclaim operation of FIG. 10 is performed in a write operation after receiving a write command. In this case, though the deteriorated data of the memory block BLOCK A are data of memory cells connected to word lines WLn+1 and WLn−1 adjacent to a select word line WLn, data of memory cells connected to a reclaim factor word line WLn moves to memory cells connected to a new memory block when a write command is received).

Regarding claim 3, Lee in view of Bux teaches The memory device of claim 2, wherein the read reclaim processor updates a read count of the target block, which is stored in the read count storage, in response to the read command (Lee paragraph [0058], In step S914, the counting unit 1250 of the memory controller 1200 increases a read counting value by 1 upon receiving a read command CMD. That is, the read counting value can be increased by 1 whenever a read command is received. In step S916, the memory controller 1200 can set reclaim flag bits to perform a needed read reclaim without degradation of read performance. For example, in the case that data is deteriorated in a third page, if a read reclaim is performed on only a first page, reclaim flag bits may be used to distinguish between the first page on which a read reclaim is performed and the remaining second and third pages. By using the reclaim flag bits, the read reclaim may be performed several times over. In step S918, the memory controller 1200 reads data from a nonvolatile memory NVM such as a flash memory. The data that has been read may be page data stored in a multi level cell block. An error bit level with respect to the page data can be checked through the ECC unit 1260. The read count can be updated for the target block in response to read commands issued from the host).

	Claims 9 and 10 are the corresponding method claim to device claims 1 and 3. They are rejected with the same references and rationale.

	Regarding claim 4, Lee in view of Bux teaches The memory device of claim 1, wherein the read reclaim processor determines the status code, based on a result of a comparison of the read count of the target block, which is stored in the read count storage, and at least one threshold count (Lee claim 1, A method of operating a nonvolatile memory device, comprising: counting a number of consecutive read operations performed on a first memory region within the nonvolatile memory device; and executing a page reclaim operation on the first memory region in response to detecting that a count in the number of consecutive read operations meets or exceeds a threshold count. Lee paragraph [0036], If a read command occurs consecutively exceeding the specific number of times, the memory controller 1200 may set an operation mode to a page reclaim enable state to perform a page reclaim while a read operation is performed. When a page reclaim event occurs, the memory controller 1200 performs the page reclaim by controlling the memory device 1100 during a read operation. Thus, data recovery is performed in real-time during the read operation. The read operation is an operation based on a command reference of the host 1300 and even in case of receiving a read command, a data write operation may be performed in the memory device 1100 to perform a read reclaim during the read operation. If the read count is greater than a read threshold, a code may be sent to the memory controller to indicate a read reclaim operation should be enabled during the next read command operation, see Lee paragraph [0038], The counting unit 1250 in the memory controller 1200 and a control unit 1230 of FIG. 2 can function as a partial reclaim manager. In the case that a read command consecutively occurs more than the specific number of times from the host 1300, partial reclaim manager sets an operation mode to a page reclaim enable state during a read operation and then performs a page reclaim during the read operation in case of a page reclaim event).

	Claims 11 and 15-16 are the corresponding method and storage device claims to memory device claims 3-4. They are rejected with the same references and rationale.

The memory device of claim 1, wherein the read reclaim operation is an operation of copying data stored in the target block to a block different from the target block among the plurality of memory blocks (Lee paragraph [0072], In case of a general reclaim method, even in case of reaching a risk level that a high order page data is deteriorated first, a reclaim is sequentially performed from low order page data. Only when pages of a source memory block of a reclaim are all moved to other memory block, is a reclaim completed. The embodiment of the inventive concept adopts a partial reclaim method that only one page or some pages are copied to a new memory block in a read operation. The partial reclaim method is to perform a refresh on only data of a page in which UECC may actually occur during a read operation to prevent a read time-out and performance degradation. In the data read reclaim operation, either a partial amount or all of the data stored in the target block may be copied to a separate block).

	Claims 13 and 20 are the corresponding method and storage device claims to device claim 6. They are rejected with the same references and rationale.

	Regarding claim 8, Lee teaches A method for operating a memory device including a plurality of memory blocks, the method comprising: (Lee paragraph [0045], FIG. 4 is a block diagram illustrating a flash memory being used in the inventive concept. The memory device 1100 of FIG. 4 illustrates a three dimensional flash memory. The memory device 1100 includes a three dimensional memory cell array 1110, a data input/output circuit 1120, an address decoder 1130, a page buffer circuit 1150 and control logic 1140. The three dimensional memory cell array 1110 includes a buffer region 1110 and a main region 1112. The three dimensional memory cell array 1110 includes a plurality of memory blocks BLK1˜BLKz. Each of the buffer and main regions 1111 and 1112 can be constituted by a plurality of memory blocks) performing a read operation on a target block among the plurality of memory blocks in response to a read command received from a memory controller; (Lee paragraphs [0063-0064], In step S928, reclaim information may be stored in a reclaim queue 1232 of FIG. 3. Reclaim information stored in the reclaim queue 1232 can be referred in a next reclaim operation or a subsequent memory operation. In step S930, it is checked whether a read operation is completed and in the case that the read operation is completed, a standby state of waiting for a next command is progressed. Using the read reclaim method described in FIG. 9, a real time data recovery is performed while minimizing or reducing performance degradation. [0064] FIG. 10 is a schematic view for explaining a reclaim operation method for removing a disturb factor according to embodiments of the inventive concept. Referring to FIG. 10, a memory block BLOCK A represents a source block which becomes a reclaim target and a memory block BLOCK B represents a destination block in which deteriorated data is written. A reclaim operation of FIG. 10 is performed in a write operation after receiving a write command. In this case, though the deteriorated data of the memory block BLOCK A are data of memory cells connected to word lines WLn+1 and WLn−1 adjacent to a select word line WLn, data of memory cells connected to a reclaim factor word line WLn moves to memory cells connected to a new memory block when a write command is received) and providing the memory controller with a status read response including a on the target block, in response to a status read command received from the memory controller (Lee paragraphs [0038-0039], The counting unit 1250 in the memory controller 1200 and a control unit 1230 of FIG. 2 can function as a partial reclaim manager. In the case that a read command consecutively occurs more than the specific number of times from the host 1300, partial reclaim manager sets an operation mode to a page reclaim enable state during a read operation and then performs a page reclaim during the read operation in case of a page reclaim event. [0039] The memory system 1000 can effectively perform a read reclaim in a repetitive read operation while minimizing or reducing performance degradation in the read operation. In the case that a read operation is continuously repeated without a write operation, the memory system 1000 can also perform a read reclaim during the read operation. When a reclaim with respect to data of memory cells connected to word lines adjacent to a select word line is needed, the memory system 1000 stores data of memory cells connected to a reclaim factor word line and then reclaims the data in a write operation. The read reclaim operation can be performed based on a status determined by the counting unit and memory controller based on the extent of degradation and read commands and error bit levels).
Lee does not teach a status read response including a status code representing a priority order of a read reclaim operation.
However, Bux teaches a status read response including a status code representing a priority order of a read reclaim operation (Bux paragraphs [0055-0056], FIG. 1 illustrates an embodiment of a scheduling scheme according to the first embodiment of the present invention. An adaptive scheduling of user and system related, unit reclaiming related read, write, copy, and erase requests is applied, which results in an improved optimizing performance while meeting system requirements for efficient and properly functioning block reclaiming. In the following it shall again be referred to blocks in the context of a flash based system instead of units. The F-axis denotes the number of free blocks F in the system, die or whichever scale is appropriate. The regions referred to by “OFF” denote regions where block reclaiming requests are not selected by the scheduler, for example, block reclaiming requests are not served and garbage collection is OFF. In these regions, user requests can exclusively be served, for example, selected by the scheduler for execution. The regions referred to by “ON” denote regions where block reclaiming requests are selected by the scheduler, for example, block reclaiming requests are served and garbage collection is “ON”. In these regions, user requests can either not be served, served with lower priority, or with higher priority than the block reclaiming requests. [0055] If the number of free blocks F is equal to or larger than a first threshold T1, no block reclaiming process is performed. If the number of free blocks F changes from >T1 to T1 or <T1, a command for block reclaiming will be issued and the corresponding unit reclaiming requests will be queued in the second queue. Depending on the scheduling scheme used, it will take more or less time until that command is completely processed. For example, the valid pages in a block identified for reclaiming have been copied and the block has been erased. Upon completion of the block reclaiming process including the subsequent updating of the free-blocks counter, the system immediately triggers a new block reclaiming command, if the number of free blocks F is still smaller than T1. Otherwise, no new block reclaiming command is triggered and the system leaves the block reclaiming mode. If the number of free blocks F falls below a second threshold T2 (T2<T1), priorities get reversed, for example, requests for valid-page copies and ensuing erase operations collectively denoted as block reclaiming requests are processed with higher priority than user reads/writes requests also denoted as user requests. The priority reversal forces the block reclaiming process to complete in finite time. Bux contains a status code that can be used to indicate the priority for the read reclaim operation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee with those of Bux. Bux teaches having a status or a code for the read reclaim operation that can be based on a variety of factors such as the threshold of available blocks. This data can be used to give a read reclaim operation priority over other operations to ensure that it is executed when necessary and that the memory system will never run out of available storage (Bux paragraph [0054], FIG. 1 illustrates an embodiment of a scheduling scheme according to the first embodiment of the present invention. An adaptive scheduling of user and system related, unit reclaiming related read, write, copy, and erase requests is applied, which results in an improved optimizing performance while meeting system requirements for efficient and properly functioning block reclaiming. In the following it shall again be referred to blocks in the context of a flash based system instead of units. The F-axis denotes the number of free blocks F in the system, die or whichever scale is appropriate. The regions referred to by “OFF” denote regions where block reclaiming requests are not selected by the scheduler, for example, block reclaiming requests are not served and garbage collection is OFF. In these regions, user requests can exclusively be served, for example, selected by the scheduler for execution. The regions referred to by “ON” denote regions where block reclaiming requests are selected by the scheduler, for example, block reclaiming requests are served and garbage collection is “ON”. In these regions, user requests can either not be served, served with lower priority, or with higher priority than the block reclaiming requests).

	Claim 14 is the corresponding storage device claim to method claim 8. It is rejected with the same references and rationale.


Claims 5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bux as applied to claims 1, 8 and 14 above, and further in view of Garner (US Patent No. 6,704,835 -- "Garner").

Regarding claim 5, Lee in view of Bux in further view of Garner teaches The memory device of claim 1, wherein the status code represents one of a first status code indicating that the read reclaim operation is unnecessary, a second status code indicating that performance of the read reclaim operation is requested in a background operation, and a third status code indicating that performance of the read reclaim operation is requested in a foreground operation A reclaim component can be classed as ‘needed’ or ‘not needed’. If flash memory is full, or at least does not have enough available space to complete the current write operation, a block of flash memory must be reclaimed to provide the necessary space to complete the write. The reclaim components of this reclaim operation would be ‘needed’, since they must be completed before normal processing can resume. However, some reclaims are done speculatively, i.e., blocks are reclaimed in anticipation of a subsequent need that does not yet exist. These can be classed as ‘not needed’. Needed reclaims can be given the highest priority, while reclaims that are not needed can be given a lower priority. Both types of reclaim components can be initiated by the foreground manager and placed into cache for subsequent processing by the background manager. The tag field can hold a state bit indicating whether the reclaim component is needed or not. Garner teaches a status code, or in this case a 'state bit', which can indicate whether or not a read reclaim operation is necessary at the moment. In the event that the flash memory is not full, the read reclaim operation will be indicated as not necessary or needed by the state bit. Also see Garner column 4; lines 55-65, State bit - Cache RAM contains the source Flash address for the copy data copy. State bit - A reclaim component that copies all the valid headers copy block units and associated data in the block identified by Address to a spare block. This is a high-level reclaim command to help reduce cache entries. The background breaks it up into one copy per reclaim state to allow intermixed `reclaim in progress" writes. State bit - A reclaim component, indicating the designated block erase is to be erased. Size is set to zero and the reclaim component state bit is also set. State bit - Indicates to the background that this entry is a reclaim component of the reclaim process. component State bit - Indicates the reclaim is `needed`, and this reclaim reclaim needed component must therefore be processed prior to subsequent writes).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Bux with those of Garner. Garner teaches using a state bit or a status code to indicate particular information relevant to a read reclaim operation. In this case, the status code is used to indicate that a read reclaim operation is not needed or unnecessary. This can be used to ensure that read reclaim operations are only performed when absolutely required in order to minimize the processing and memory demand for the overall system functionality (Garner column 7; lines 5-21, A reclaim component can be classed as ‘needed’ or ‘not needed’. If flash memory is full, or at least does not have enough available space to complete the current write operation, a block of flash memory must be reclaimed to provide the necessary space to complete the write. The reclaim components of this reclaim operation would be ‘needed’, since they must be completed before normal processing can resume. However, some reclaims are done speculatively, i.e., blocks are reclaimed in anticipation of a subsequent need that does not yet exist. These can be classed as ‘not needed’. Needed reclaims can be given the highest priority, while reclaims that are not needed can be given a lower priority. Both types of reclaim components can be initiated by the foreground manager and placed into cache for subsequent processing by the background manager. The tag field can hold a state bit indicating whether the reclaim component is needed or not).

	Claims 12 and 17 are the corresponding method and storage device claims to device claim 5. They are rejected with the same references and rationale.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bux as applied to claims 1, 8 and 14 above, and further in view of Jung et al. (US Publication No. 2014/0101372 -- "Jung").

Regarding claim 7, Lee in view of Bux in further view of Jung teaches The memory device of claim 1, wherein the read reclaim processor stores the read count information in the plurality of memory blocks before power supplied to the memory device is interrupted, and loads the read count information stored in the plurality of memory blocks to the read count storage after the power is supplied to the memory device (Jung paragraphs [0085-0086], In example embodiments, the queue may be formed by a part of the buffer memory 1240, and information stored at the queue may be referenced by the CPU 1230. To the loss of the queue information due to a sudden power-off condition, information stored at the queue may also be periodically stored at the nonvolatile memory device 1400. A read reclaim operation on a TLC block may be performed based on information stored at the queue. This will be more fully described later herein. [0086], FIGS. 8A and 8B are diagrams for reference in describing a read reclaim operation according to an embodiment of the inventive concept. Data for a read reclaim operation such as read count information is not only In the case that data read via the read retry operation is correctable, the method proceeds to operation S390. In operation S390, information indicating that a TLC block of the second memory area 1412 at which data output from the nonvolatile memory device 1400 is stored is a target block of a read reclaim operation may be stored at a queue. As described above, the queue may be formed of a part of a buffer memory 1240, and information stored at the queue may be referred by a CPU 1230. The information stored at the queue may be stored at the nonvolatile memory device 1400 periodically or at a predetermined time. This may be performed to prevent information stored at the queue from being lost due to sudden power-off. A read reclaim operation on a TLC block may be performed based on information stored at the queue, which will be more fully described later herein).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Bux with those of Jung. Jung teaches storing read count information to persistent data so that it can be recovered and transferred back to a volatile read count storage in the event of a power off or power interrupt event. This method of dual-storage is an improvement to the reliability of the data as power-off events can occur in any system and since the aforementioned data is vital to the read reclaim operation, it needs to be accurate and protected for proper functionality (Jung paragraph [0105], In the case that data read via the read retry operation is correctable, the method proceeds to operation S390. In operation S390, information indicating that a TLC block of the second memory area 1412 at which data output from the nonvolatile memory device 1400 is stored is a target block of a read reclaim operation may be stored at a queue. As described above, the queue may be formed of a part of a buffer memory 1240, and information stored at the queue may be referred by a CPU 1230. The information stored at the queue may be stored at the nonvolatile memory device 1400 periodically or at a predetermined time. This may be performed to prevent information stored at the queue from being lost due to sudden power-off. A read reclaim operation on a TLC block may be performed based on information stored at the queue, which will be more fully described later herein).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bux in further view of Garner as applied to claim 17 above, and further in view of Shen et al. (US Publication No. 2020/0064898 -- "Shen").

Regarding claim 18, Lee in view of Bux in further view of Garner and further in view of Shen teaches The storage device of claim 17, wherein, when the status code is the second status code, the read reclaim controller controls the memory device to perform the read reclaim operation when the memory device is in an idle state (Shen paragraph [0029], When detecting an interrupt issued by the timer 135 the processing unit 134 may firstly determine whether the device 130 needs to perform background operations (step S420). One bit of a register 137-2 may be used to store information whether the device 130 needs to perform background operations. For example, values "1" and "0" indicate a need and no need of background operations, respectively. The processing unit 134 may read a value of the register 137-2 to determine whether the device 130 needs that. The background operations are data accesses that are not originated (or triggered) by the host 110 but the device 130, for example, a garbage collection (GC), a wear leveling, a read reclaim or a read reflash process, etc. Also see Shen paragraph [0032], Moreover, when a condition for triggering a read reclaim or a read reflash process has been met, the processing unit 134 may set the register 137-2 to indicate that the device 130 needs to perform background operations (e.g. a read reclaim or a read reflash process). When necessary, the read reclaim operation can be performed as a background operation occurring during idle time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Bux and Garner with those of Shen. Shen teaches performing the read reclaim operation as a background operation during idle time, which can reduce or eliminate the delay involved in the moving and erasing of data during a read reclaim operation (Shen paragraph [0033], For example, after certain times of erases (for example, 500, 1000, 5000 times, or more), a physical block of the storage unit 150 may be considered as a bad block that is no longer be used because of poor data retention. To longer the service life of physical blocks, the processing unit 134 may continuously monitor erase times for each physical block. When erase times of one data block exceed an erase threshold, the processing unit 134 may set the register 137-2 to indicate that the device 130 needs to perform background operations (e.g. a wear leveling process). In a wear leveling process, the processing unit 134 selects one spare block with minimum erase times as a destination block and drive the flash access interface 139 to program the read user data into available physical pages of the selected destination block).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bux in further view of Garner as applied to claim 17 above, and further in view of Ma et al. (US Publication No. 2020/0110708 -- "Ma").

Regarding claim 19, Lee in view of Bux in further view of Garner and further in view of Ma teaches The storage device of claim 17, wherein, when the status code is the third status code, the read reclaim controller controls the memory device to preferentially perform the read reclaim operation, as compared with another read, program or erase operation (Ma paragraphs [0078], In operation S131, the memory controller 110 may register a target memory block at the read reclaim manager 134. For example, the read reclaim manager 134 may include a queue for performing the read reclaim operation. The memory controller 110 may generate information about the target memory block and may register the generated information at the queue. However, in the case where a registration range of the queue is limited and a memory block targeted for the read reclaim operation is frequently detected, a target memory block may not be registered at the queue until a high -priority read reclaim operation is completed. The read reclaim operation is given priority over other operations to be For example, the eviction data may be determined based on the order of execution of the read reclaim operation. For example, data stored in the read reclaim operation may be evicted in the order of completion of the read reclaim operation. The read reclaim operation may be performed in the order of registration at the queue, and data corresponding to a memory block may be evicted based on the order in which a memory block is registered at the queue. That is, data, the read reclaim operation of which is performed in high priority, may be evicted because the data are determined as having the low probability of loss).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Bux and Garner with those of Ma. Ma teaches performing a read reclaim operation as a preferential/priority operation over other various operations such as read/write operations. This ensures that if no blocks are available and an urgent read reclaim needs to be performed to ensure that the data written or read is both reliable and accurate, that it can occur first, preventing further issues (Ma paragraphs [0080-0081], In operation S132, the memory controller 110 may copy block data corresponding to the target memory block to any other memory block. Here, the block data include the target data corresponding to the target area. The memory controller 110 may read the block data from the target memory block and may write the read block data to any other memory block. [0081], In operation S133, the memory controller 110 may erase the target memory block. When a read request for the block data copied in operation S133 is received, the memory controller 210 may read data from the memory block to which the block data are stored in operation S132. The occurrence of an uncorrectable error due to an iterative read operation may be prevented in advance by storing data to any other memory block through the read reclaim operation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/J.C.K./           Examiner, Art Unit 2136                                                                                                                                                                                             
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136